Citation Nr: 0922500	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a neurological 
disorder, claimed as peripheral neuropathy, including chronic 
inflammatory demyelinating polyneuropathy (CIDP), and to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 until 
November 1975, including a tour of duty in the Republic of 
Vietnam from August 1969 until August 1970.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia for additional development.  Prior to the 
Remand, this matter was before the BVA on appeal from a July 
2004 rating decision.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO in June 2008.

The Veteran, in his March 2008 VA Form 9, appears to have 
raised a new claim for service connection for posttraumatic 
stress disorder (PTSD).  However, this matter is not before 
the Board because it has not been prepared for appellate 
review. Accordingly, this matter is REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's neurological disorder is related to his active duty 
service, including as due to herbicide exposure.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a neurological disorder, including as due to herbicide 
exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of 
letters, with the initial one sent to the Veteran in April 
2004 that fully addressed all three notice elements and was 
sent prior to the initial RO decision in this matter.  The 
April 2004 letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letter informed him that 
his service connection claim must be supported by evidence 
indicating a current disability, evidence that the injury or 
disease was incurred or aggravated during service, and 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  He was also informed 
that VA would seek to provide federal records.   Finally, he 
was informed that it was his responsibility to support his 
claim with appropriate evidence, though VA would help him 
obtain records from any non-federal sources.  An October 2005 
notice letter also provided additional information regarding 
claims related to Agent Orange exposure.
 
With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Although the notice provided addressing the rating criteria 
and effective date provisions were not provided until March 
2006, the claim was subsequently readjudicated in a February 
2008 Supplemental Statement of the Case.  Thus any timing 
error was cured by the readjudication of the claim.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained identified private records and the 
Veteran has also submitted records and statements.  He was 
also provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
In addition, he was afforded a VA medical examination in 
November 2008, which provided specific medical opinions 
pertinent to the issue on appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as diabetes mellitus, when such disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the Veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f).  

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

Notwithstanding the foregoing presumptive provisions above, 
the United States Court of Appeals for the Federal Circuit 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In other 
words, the fact that the Veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).


[Continued on the next page] 
 
Merits of the Claim
 
The Veteran contends, as reported in his summary attached to 
his March 2008 VA Form 9, that he did not have any medical 
problems prior to service, but realized he had a definite 
nerve problem in the 1980s.  He essentially contends that he 
was exposed to Agent Orange or other herbicide agent or 
chemical toxin which caused his current neurological 
disorder, CIDP.

The Veteran's service treatment records are generally 
negative as to any complaints of or treatment for a 
neurological disorder.

As indicated in his November 2008 VA examination, the Veteran 
claims that he had some foot tingling in the 1970s, but that 
he did not seek medical advice at that time.  His main 
symptoms began in the early-mid 1980s, when he began 
experiencing foot numbness.  The Veteran has since been 
diagnosed with CIDP, as confirmed by the November 2008 VA 
examiner.

As the Veteran's service treatment records do not reflect 
complaints of or treatment for peripheral neuropathy, and the 
record is completely negative for any treatment for or 
diagnosis of peripheral neuropathy for many years following 
service, presumptive service connection under 38 C.F.R. §§ 
3.307, 3.309(a) is not applicable.  

However, the record indicates that the Veteran did serve in 
Vietnam; per his DD 214, he was awarded the Vietnam Service 
Medal and Vietnam Campaign Medal with device, and was in 
Vietnam between 1969 and 1970.  Because the Veteran served in 
Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f).

The Board notes that the Veteran has not been diagnosed with 
a presumptive Agent Orange-related disease as defined by the 
regulations.  While the Agent Orange presumptive conditions 
include acute and subacute peripheral neuropathy, such is 
defined by the regulations as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolve within two years of the date 
of onset." See 38 C.F.R. § 3.309(e), Note 2.  In the present 
case, the first medical records indicating peripheral 
neuropathy are from the Guilford Neurological Association 
(GNA) in 1994 and the Veteran has reported that he did not 
seek medical advice in the years following service.  

Moreover, the November 2008 VA examiner specifically noted 
that the Veteran has CIDP, with his most severe symptoms 
beginning in the 1980s and slow progression since then.  This 
statement indicates that the Veteran's neuropathy is not 
transient, but rather progressive in nature.  Chronic 
persistent peripheral neuropathy, such as the Veteran has 
been diagnosed with, is a condition which the VA Secretary 
has determined to be unrelated to herbicide exposure.  See 
generally Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 
2003) (which classifies chronic persistent peripheral 
neuropathy as a condition specifically not associated with 
herbicide exposure).

The presumptive provisions relating to acute and subacute 
peripheral neuropathy are therefore inapplicable in this 
case.  Thus, a medical nexus between service and his 
peripheral neuropathy may not be established via the 
statutory presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
Thus, the Board must additionally consider whether the 
Veteran is entitled to service connection for a neurological 
disorder under the regular criteria for service connection 
without regard for the Agent Orange presumptions.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

The Veteran's private medical records generally found the 
Veteran to have neuropathy, without providing medical 
opinions relating his neurological disorder to service.  The 
private medical records did however provide mixed diagnoses 
of what neurological disorder the Veteran had, before 
settling on a diagnosis of CIDP, which was confirmed by the 
November 2008 VA examiner.

In November 1994, Dr. S.K. examined the Veteran, who noted 
progressive weakness in the right lower extremity diffusely, 
particularly prominent in the foot.  He also noted other 
areas of numbness and problems ambulating.  In January 1995, 
Dr. S.K. found the Veteran to have neuropathy of unclear 
etiology.  

The Veteran received an EMG test in December 2001, reporting 
a history of probable hereditary motor sensory neuropathy.  
The examiner found electrophysiologic evidence indicative of 
a moderately severe sensory motor peripheral neuropathy that 
was mixed but demyelinating and predominating over axonal 
features.  The examiner opined that it was more likely than 
not secondary to a rotating sensory motor neuropathy, type I.  

Dr. D.T., in a December 2001 Initial Evaluation, reported 
that the Veteran was evaluated for possible Charcot-Marie-
Tooth (CMT).  The examiner found although it was possible the 
Veteran could have a hereditary neuropathy, CMT generally did 
not present in that fashion; the Veteran did have subtle 
signs suggestive of that.  The examiner found the more likely 
etiology to be possible hereditary predisposition to pressure 
palsies and possibly long-standing chronic inflammatory 
demyelinating radicular neuropathy or other potential 
etiologies, such as vasculitis of the foot or nervous system.  

Dr. D.T., in February 2002, found the Veteran to have CMT and 
in May 2002 found probable hereditary sensorineuropathy; 
however, in July 2002 Dr. D.T. found normal DNA testing.  
Regardless of those findings, the examiner believed that the 
Veteran had hereditary neuropathy.    

The Veteran was also evaluated by Dr. T.G.M. in March 2004.  
The Veteran reported numbness over the right foot since 1980.  
The examiner's neurological examination clearly revealed 
evidence of severe peripheral neuropathy with motor and 
sensory loss distally.  Typically, such severe neuropathy is 
associated with atrophy of the calf muscle in hereditary 
sensory motor neuropathies (CMT disease); however, the 
Veteran did not have any family history, though his son 
appeared to complain of some problems.  

In May 2004, Dr. T.G.M., further reported that the Veteran's 
clinical examination was consistent with CMT and that Dr. T. 
felt the Veteran had CMT.  In February 2008, Dr. T.G.M. 
performed EMG nerve conduction studies, with findings 
indicative of sensory motor neuropathy with evidence of focal 
conduction blocks in right median and ulnar nerves.  The 
examiner found these findings to raise a possibility of 
longstanding CIDP.  

The Veteran was evaluated by Dr. J.C., in March 2005.  The 
examiner performed sensory nerve conduction studies (NCSs) 
and found an abnormal study; there was electrophysiologic 
evidence for an asymmetric, chronic sensorimotor 
demyelinating neuropathy with conduction block, as seen in 
chronic inflammatory demyelinating polyradiculoneuropathy 
(CIDP).  The Veteran had a 3 to 4 year history of progressive 
asymmetric weakness, numbness and tingling suggestive of 
neuropathy.  However, the course and family history was not 
consistent with CMT disease, but more suggestive of an 
acquired process.  Additionally, conditions such as CIDP 
would be more plausible.  

In April 2005, Dr. M.B. reported followed up on the Veteran's 
diagnosed CIDP, which had been based on previous EMG and 
nerve conduction studies.  Dr. M.B. further noted that he was 
confident of a diagnosis of CIDP, based on electrophysiology.  

The Veteran has also submitted multiple medical treatise 
information from various websites.  In his statement, 
attached to his March 2008 VA Form 9, he argues that based on 
this medical treatise evidence, his CIDP could be caused by 
drugs and other chemical toxins, such as Agent Orange.  

A VA examination, which included a review of the claims file, 
was provided in November 2008; the report was signed in 
January 2009.  The Veteran reported that he believed that he 
had some foot tingling in the 1970s, but did not seek medical 
advice on it and that there was subsequently no formal 
documentation of it.  Otherwise, his main symptoms began in 
the early to mid 1980s.  The VA examiner reported that he 
reviewed the Veteran's multiple studies, which reported his 
condition as CMT, but that the EMG/NCSs showed conduction 
block and asymmetry, which was more compatible with a 
diagnosis of CIDP.  The most recent clinical evaluation, by 
Dr. B., led to the correct diagnosis of CIDP and suggested 
immunosuppression treatment, which the Veteran ultimately 
decided against.  

The November 2008 VA examiner agreed that the Veteran had 
CIDP, with his most severe symptoms beginning in the 1980s, 
although there were hints of minor symptoms earlier, and slow 
progression since that time.  The Veteran did not have CMT 
(inherited neuropathy).  CIDP is a form of peripheral 
neuropathy that is inflammatory in nature.  

The November 2008 VA examiner further opined that the cause 
of CIDP is unknown, but that it is clear that the fundamental 
problem in CIDP is autoimmune, that is something triggers the 
immune system to attack the peripheral nerves.  The triggers 
were just not well understood.  The examiner also reviewed 
the medical treatises of record, but found that they 
indicated that toxin exposures might cause peripheral nerve 
problems, but that the conditions should recede when the 
exposure is stopped.  That had not happened in the Veteran's 
case.  The November 2008 VA examiner further noted that it is 
explicitly stated that immune disorders are not acknowledged 
as being linked to herbicide exposure.

Based on his findings, the November 2008 VA examiner opined 
that it was less likely (i.e. less than a 50 percent 
probability) that the Veteran's neurological disorder is 
causally or etiologically related to his active service, 
including herbicide exposure in Vietnam.

The medical evidence of record indicates that the Veteran was 
diagnosed with CMT, but that that diagnosis was later changed 
to CIDP.  Although the Veteran has argued that CIDP was 
caused by his exposure to Agent Orange in service, no medical 
evidence is of record supporting his contention.  No medical 
opinions are of record finding that the Veteran's 
neurological disorder is related to his service, specifically 
including his herbicide exposure in Vietnam.  Furthermore, 
the November 2008 VA examiner specifically found that his 
CIDP was less likely than not due to his service, including 
his in-service herbicide exposure.   

The Veteran has submitted medical treatise information to 
support his contention that his neurological disorder was due 
to exposure to toxins, such evidence cannot be used to 
support his claim.  Medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion."  Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  However, the Court has 
held that generic medical literature which does not apply 
medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent 
evidence to establish the nexus element.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).   Furthermore, the 
November 2008 VA examiner specifically found that although 
toxin exposures might cause peripheral nerve problems, those 
conditions should recede when the exposure is stopped, which 
has not happened in the Veteran's case.  The medical treatise 
evidence is thus not supportive of the Veteran's claim.

The only other evidence provided as to the Veteran's claim is 
his belief that his CIDP developed due to his in-service 
herbicide exposure.  Although he can provide testimony as to 
his own experiences and observations, the factual question of 
if his neurological disorder can be attributed to his in-
service experiences is a medical question, requiring a 
medical expert.  He is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
He does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim for 
service connection for a neurological disorder, claimed as 
peripheral neuropathy, including CIDP, to include as due to 
herbicide exposure, is denied. 


ORDER

Service connection for a neurological disorder, to include as 
due to herbicide exposure, is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


